UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-49901 NATURALNANO, INC. (Exact name of registrant as specified in its charter) Nevada 87-0646435 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15 Schoen Place, Pittsford NY (Address of principal executive offices) (Zip Code) 585-267-4848 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.73,682,045as of September 11, 2009. Table of Contents PART I—FINANCIAL INFORMATION 1 Item 1. Financial Statements. Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statement of Operations 2 Condensed Consolidated Statement of Stockholders Equity (Deficiency) 3 Condensed Consolidated Statement of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Note Regarding Forward-Looking Statements 12 Item4T. Controls and Procedures. 20 PART II—OTHER INFORMATION 21 Item 1. Legal Proceedings. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 21 Item 4. Submission of Matters to a Vote of Security Holders. 21 Item 5. Other Information. 21 Item 6. Exhibits. 22 SIGNATURES 27 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. NATURALNANO, INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, (Unaudited) December 31, Assets Current assets: Cash and cash equivalents $ $ Halloysite and Pleximer inventory Other current assets Total current assets Non-current assets: Deferred financing costs, net Property and equipment, net Total non-current assets Total Assets $ $ Liabilities and Stockholders’ Deficiency Liabilities Current liabilities: Accounts payable $ $ Accrued payroll Accrued expenses Capital lease obligations Patent license obligation Deferred revenue Derivative liability — Registration rights liability Due to related parties 8% Senior secured promissory note — 8% Senior secured convertible notes, net of discount $420,029 and $999,895, respectively Total current liabilities Non-current liabilities: Capital lease obligations — Deferred tax liability Derivative liability — Other long term liabilities Total Liabilities Commitments and Contingencies Stockholders’ Equity (Deficiency) Preferred Stock - $.001 par value, 10 million shares authorized Seried B - issued and outstanding 750,000 with an aggregate liquidation preference of $1,500 Seried C - issued and outstanding 4,250,000 with an aggregate liquidation preference value of $8,500 Common Stock - $.001 par value 5 billion authorized, issued and outstanding 69,682,045 and 67,007,045, respectively Additional paid in capital Accumulated deficit (23,641,096 ) (23,064,761 ) Total stockholders’ deficiency (5,357,263 ) (4,287,389 ) Total liabilities and stockholders’ deficiency $ $ See notes to condensed consolidated financial statements - 1 - NATURALNANO, INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS
